UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2008 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-147932 GEN2MEDIA CORPORATION (Exact name of registrant as specified in its charter) Nevada 26-1358844 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2295 S. Hiawassee Road, Suite 414, Orlando, FL 32835 (Address of principal executive offices) (310) 770-1693 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 Par Value Per Share Indicate by check mark whether the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act.Yes  No R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes  No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No  Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer  Accelerated filer  Non-accelerated filer  Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes o No R As of September 26, 2008, the aggregate market value of the issued and outstanding common stock held by non-affiliates of the registrant, based upon the closing price of the common stock as quoted on the National Association of Securities Dealers Inc. OTC Bulletin Board of $.10 was approximately $1,350,129.For purposes of the above statement only, all directors, executive officers and 10% shareholders are assumed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for any other purpose. Number of shares of common stock outstanding as of September 26, 2008 was 54,074,007 DOCUMENTS INCORPORATED BY REFERENCE – None 1 FORM 10-K FOR THE FISCAL YEAR ENDED JUNE 30, 2008 INDEX Page PART I Item 1 Business 4 Item 1A Risk Factors 16 Item 1B Unresolved Staff Comments 21 Item 2 Properties 21 Item 3 Legal Proceedings 21 Item 4 Submission of Matters to a Vote of Security Holders 21 PART II Item 5 Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 22 Item 6 Selected Financial Data 23 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 7A Quantitative and Qualitative Disclosures About Market Risk 30 Item 8 Financial Statements and Supplementary Data 31 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 56 Item 9A Controls and Procedures 56 Item 9B Other Information 57 PART III Item 10 Directors, Executive Officers, and Corporate Governance 58 Item 11 Executive Compensation 61 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 68 Item 13 Certain Relationships and Related Transactions 70 Item 14 Principal Accountant Fees and Services 71 PART IV Item 15 Exhibits and Financial Statement Schedules 71 Signatures SIGNATURES 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS In this annual report, references to "Gen2Media Corporation," "Gen2Media," "the Company," "we," "us," and "our" refer to Gen2Media Corporation and its subsidiary, E360, LLC. Except for the historical information contained herein, some of the statements in this Report contain forward-looking statements that involve risks and uncertainties.
